Citation Nr: 0820257	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left knee disability.

2.  Entitlement to an initial compensable evaluation for a 
right knee disability.

3.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 for multiple, non-compensable 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from April 2003 to November 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The veteran's left knee disability is characterized by 
objective findings of minimal degenerative changes, 
limitation of flexion to 130 degrees, and subjective 
complaints of pain and swelling.

2.  The veteran's right knee disability is characterized by 
objective findings of minimal degenerative changes, 
limitation of flexion to 130 degrees, and subjective 
complaints of pain and swelling.

3.  As the veteran has been awarded initial compensable 
ratings for his service-connected left and right knee 
disabilities, effective as of November 16, 2004, the day 
after his discharged from service, he cannot receive 
additional compensation under the provisions of 38 C.F.R. § 
3.324 as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no higher, for a left knee disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

2.  The criteria for an initial evaluation of 10 percent, but 
no higher, for a right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

3.  In light of the initial compensable ratings assigned to 
the veteran's service-connected knee disabilities, a 
compensable evaluation pursuant to the provisions of 38 
C.F.R. § 3.324 is precluded as a matter of law.  38 C.F.R. § 
3.324 (2007); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2005 and March 2006 letters, with 
respect to the initial claims of entitlement to service 
connection and the subsequent claims of entitlement to 
increased disability ratings.  The March 2006 letters also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the veteran's service-connected left and right knee 
disabilities, the instant appeal originates from the grant of 
service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
February 2005 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to initial disability ratings in excess of 10 
percent for left and right knee disabilities and entitlement 
to a 10 percent rating under the provisions of 38 C.F.R. § 
3.324 for multiple, non-compensable disabilities, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2005, prior to 
the adjudication of the matter in May 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2005 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in April 
2005 and August 2006, and a January 2007 addendum.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Left & Right Knees 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling. 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran contends that his service-connected left and 
right knee disabilities each warrant initial compensable 
evaluations.  The record reflects that the veteran was 
initially granted service connection for patellofemoral 
syndrome of the left knee and patellofemoral syndrome of the 
right knee, which were each rated as noncompensable.  A 
review of the evidence of record, however, demonstrates a 
diagnosis of degenerative changes, minor limitation of 
flexion, and subjective complaints of pain on motion, in each 
knee.  The August 2006 VA examination report noted that a 
June 2006 MRI demonstrated minimal degenerative changes in 
both knees.  Both VA examinations, dated in April 2005 and 
August 2006, documented minor limitation of flexion to 130 
degrees.  Additionally, throughout the pendency of this 
appeal, the veteran has reported subjective complaints of 
pain on motion.  In view of the fact that the veteran's has a 
diagnosis of degenerative joint disease in both knees and has 
presented with complaints of pain on motion, the record 
establishes the presence of periarticular pathology 
productive of painful motion.  DeLuca v Brown, 8 Vet. App. 
202 (1995).  Accordingly, the Board concludes that the 
veteran is entitled to initial disability ratings of 10 
percent, but no higher, for each of his left and right knee 
disabilities under 38 C.F.R.38 C.F.R. § 4.59.

Disability ratings in excess of 10 percent, however, are not 
warranted for either knee.  Both VA examinations of record, 
dated in April 2005 and August 2006, have documented range of 
motion of zero to 130 degrees.  Moreover, the April 2005 VA 
examiner held that repetitive motion did not result in 
additional limitation of motion and the August 2006 examiner 
held hat active range of motion did not result in fatigue or 
incoordiantion.  The aforementioned findings do not warrant 
even a compensable evaluation for limitation of flexion of 
extension in either knee.  Accordingly, separate or increased 
ratings are not warranted for limitation of flexion and/or 
extension under Diagnostic Codes 5260 and 5261, considering 
38 C.F.R. § 4.40, 4.45, and 4.59.  

Lastly, the Board has considered whether a separate 
evaluation is warranted for instability or subluxation in 
either knee.  The medical evidence of record, however, 
indicates that the veteran's left and right knee disabilities 
are not characterized by instability or subluxation.  Both 
the April 2005 and August 2006 VA examinations determined 
that there was no laxity.  Additionally, upon VA examination 
in August 2006, McMurray's and Lachman's testing were 
negative.  Accordingly, a separate rating under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of ligament laxity or instability.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's left and right knee 
disabilities warrant initial disability ratings of 10 
percent, but no higher, during the course of the appeal.  

Compensable rating under the provisions of 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, a 10 
percent rating may be assigned, but not in combination with 
any other rating.  38 C.F.R. § 3.324.

In this case, the earliest effective date for service 
connection for any the veteran's disabilities is November 16, 
2004, the day after the veteran was discharged from service.  
As the Board has assigned 10 percent disability ratings for 
the veteran's service-connected knee disabilities as of 
November 16, 2004, there remains no period during which a 
compensable rating was not in effect for the veteran's 
service-connected disabilities.  Accordingly, the provisions 
of § 3.324 are not applicable.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 is denied.



ORDER

Entitlement to an initial disability rating of 10 percent, 
but no higher, for a left knee disability is granted.

Entitlement to an initial disability rating of 10 percent, 
but no higher, for a right knee disability is granted.

A compensable evaluation pursuant to the provisions of 38 
C.F.R. § 3.324 is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


